DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 discloses a cross flow making water pump comprising two impellers (22) attached two respective ends of a motor shaft (1-1) via two clamping assemblies. Each clamping assembly comprises a respective clamping head (35) and a respective clamping seat (4). Each clamping head further comprises at least two clamping sheets such that the respective one of the two impellers are connected through clamping between the respective at least two clamping sheets and the respective clamping seat (as best seen in Figures 1 and 2). 
Liang (US 2015/0292507) discloses a similar cross-flow making water pump with two impellers but fails to disclose any clamping assembly structure of the type disclosed in claim 1. 
Andersson (US 9,828,999) discloses a water pump wherein an impeller (4) is attached to a shaft (6) using a clamping assembly comprising a clamping head (5) and a clamping seat (13). However, Andersson makes no mention of the at least two clamping sheets. 
Hildebrandt (US 3,872,691) discloses a clamping assembly to mounting a sleeve (6) to a shaft (2). The clamping assembly comprises a head (8) with at least two clamping sheets (13). However, Hildebrandt fails to disclose a clamping seat associated with the clamping head and the shaft. 
Modification of a cross flow making water pump, for example of the type disclosed by Liang to include the claimed clamping assembly, would require substantial hindsight reconstruction and would potentially be unnecessary since the original pump already has the necessary structure to attach impellers to the motor shaft. Furthermore, since no single reference teaches all the limitations related to the specific claimed type of clamping assembly, any modifier would require further modification to teach all the claimed limitations and this would involve substantial hindsight reconstruction. Hence, for these reasons, claim 1 and its respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746